Title: To Thomas Jefferson from Joseph Yznardi, Sr., 13 July 1804
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  
                     Exmo Señor
                  
                  Cadiz 13. Julio de 1804.
               
               My mas venerado Señor: Despues del contenido de mi ultima hé estado esperando favorables resueltas de mis asuntos dirigidos por la bondad de V.E. al examen del Secretario de estado.
               Las novedades politicas que ocurren en esta Corte son las de no haberse confirmado el convenio respecto á las Presas, á pezar de las activas solicitudes y Justas reclamas de Mr. Pinckney, cuya desagradable situacion debe serme dolorosa considerando los perjuicios que pueden resultar á Ambas naciones, esta por las dilatadas empresas qe. há causado su neutralidad como las que deben esperarse del vasto Comercio tan general de esos Estados unidos.
               Aunque aqui se há divulgado que dho. Mr. Pinckney se retirará de la Corte, aun yo espero que tenga algun remedio evitandose el entre dicho que nos amaga; y de todos modos yo deseo á V.E. la mas completa Salud como el qe. Dios ntro Señor Gue su importante vida ms. as.
               Exmo. Señor BLM a V.E su mas obte. Servor.
               
                  
                     Josef Yznardy
                  
               
             
          Editors’ Translation
               
                  
                     Most Excellent Sir,
                     Cadiz, 13 July 1804
                  
                  My most venerated sir. After the content of my last letter, I have been expecting favorable resolutions to my affairs directed by the kindness of your excellency to the consideration of the secretary of state.
                  
                  The political news from the royal court is that they have not confirmed the convention regarding prizes, regardless of the active and just requests of Mr. Pinckney, whose unpleasant situation is painful to me considering the damages that might result to both nations. This is because of the lack of an agreement has delayed ventures that should be expected from the vast and extensive commerce of those United States.
                  Even though it has been said here that Mr. Pinckney will be leaving the court, I still expect that he has some remedy to avoid this situation that threatens us. In any case, I wish for your excellency the most complete health and that God our Lord preserve your important life many years.
                  Most excellent sir, your most obedient servant kisses your excellency’s hand.
                  
                     
                        Josef Yznardy
                     
                  
               
            